t c summary opinion united_states tax_court gregory paul imberger petitioner v commissioner of internal revenue respondent docket no 14361-02s filed date gregory paul imberger pro_se paul k voelker for respondent pajak special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency of dollar_figure in petitioner's federal_income_tax this court must decide whether petitioner has unreported income for some of the facts in this case have been stipulated and are so found petitioner resided in henderson nevada at the time he filed his petition during taxable_year petitioner was employed as a pharmacy technician at merck-medco petitioner filed a form 1040ez income_tax return for single and joint filers with no dependents petitioner reported dollar_figure on line and dollar_figure on line for an adjusted_gross_income of dollar_figure petitioner attached to his tax_return a form_w-2 wage and tax statement in the amount of dollar_figure and a form 1099-g certain government benefits in the amount of dollar_figure respondent received three forms w-2g certain gambling winnings for the year two from el dorado casino el dorado in the amounts of dollar_figure marked poker and dollar_figure marked slot respectively and one from sunset station hotel casino sunset station in the amount of dollar_figure marked slots from these forms w-2g respondent determined that petitioner had unreported gambling income of dollar_figure for taxable_year sec_61 provides that gross_income includes all income from whatever source derived unless excludable by a specific provision of the code no specific code section excludes gambling winnings from gross_income sec_165 allows gambling_losses but only to the extent of gambling winnings petitioner did not claim any gambling_losses no question has been raised in this case with respect to the burden of production under sec_6201 or the burden_of_proof under sec_7491 petitioner contends that he did not win the dollar_figure reported on the forms w-2g in his petition petitioner asserts i do not gamble therefore how could i win this money at trial petitioner testified i gamble a little bit like an occasional football game you know like the super bowl so i can’t say that i don’t gamble but not slots contrary to his testimony petitioner opened a customer slot account at sunset station in at trial petitioner admitted he was a member of the slot club at sunset station the assistant general manager at el dorado testified that when a player wins dollar_figure or more a slot floor employee employee verifies the identity of the winner by obtaining a driver’s license state-issued identification military identification or passport the employee visually verifies that the picture is that of the person before him the employee fills out a form w-2g the casino shift manager reviews the information and approves the jackpot ticket for payment el dorado accepts a verbal social_security_number from a winner who presents other identification el dorado requires winners to sign the form w-2g in the presence of the employee who fills out the form w-2g sunset station electronically copies the driver’s license and social_security card of winners the information provided by a winner is recorded on a form w-2g sunset station also requires the winner to sign the form w-2g at the time of payment petitioner’s name address during the year in issue and driver’s license number are on the two forms w-2g issued by el dorado dated date and date respectively petitioner’s name address during the year in issue social_security_number and driver’s license number are on the form w-2g issued by sunset station dated date petitioner contends that the signatures on all three forms w-2g are not his and that he did not win the money in issue petitioner’s testimony was not credible and is contradicted by the written evidence petitioner’s name address during the year in issue and driver’s license number appear on each form w-2g the signatures on all three forms w-2g are virtually the same as the signatures on petitioner’s tax_return driver’s license social_security card tax_court petition and stipulation of facts we observe that on the el dorado forms w-2g the second and third numbers of petitioner’s social_security_number are transposed ie rather than which is the correct number sequence neither petitioner nor respondent raised this transposition in petitioner’s social_security_number and we shall treat it as a transposition on this record we conclude that the forms w-2g issued by sunset station and el dorado represent gambling income includable in petitioner’s gross_income for taxable_year we sustain respondent’s determination reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
